DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election filed July 22, 2021 is acknowledged and has been entered.
	Applicant has elected the species of the invention in which the method comprises administering, prior to administering a cell genetically modified to express a CAR, OKT3.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 13-27 are pending in the application and are currently under prosecution.

Information Disclosure Statement
3.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 13-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 4, 2018.

Claim Objections
5.	Claim 13 is objected to because of the omission of a space between “to” and “administering” in line 5.	
	Appropriate correction is required.

6.	Claims 13-27 are objected to as being drawn in the alternative to the subject matter 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 13-27 are indefinite for the following reasons:
(a)	The claims are drawn to a method comprising administering to a subject an agent having the designation “OKT3”, which according to the disclosure at page 29 (line 23) is an antibody.  The use of the designation “OKT3” alone as the sole means of identifying the particular antibody that must be administered to the subject in practicing the claimed invention renders the claims indefinite.  This is because such laboratory or clinical designations fail to clearly and particularly point out the identity of particular antibodies.  This is in part because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars1 and engineered variants, which have distinct pharmacological properties 2
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
(b)	According to claim 13 the method comprises administering to a subject “an effective amount of” OKT3, but what effect must be achieved by the amount of OKT3 that is administered to a subject in the course of practicing the claimed invention?  According to the preamble the claimed invention is intended for use in promoting tolerance, but what type of tolerance and tolerance of what?  It is only according to dependent claims that a transplanted tissue or organ is administered concurrently, before, or after the In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).3       
(c)	According to claim 21 the method comprises administering to a subject “in need thereof”, but it is not clear when or why a subject should be regarded as being a subject “in need thereof”.  The method is intended for use in treating graft versus host disease (GVHD) but the subject is apparently not a subject that is necessarily afflicted with GVHD.4  Moreover since the only active step of which the claimed invention is comprised is a step of administering OKT3 to the subject prior to administering a genetically modified cell, even if the administration of the cell to the subject were to induce a GVHD-associated immune response, the subject would presumably, at the time the invention is practiced, not be a subject suffering from GVHD.  Similarly even though according to claim 23, for example, the genetically modified cell is administered to the subject at the same time as a transplanted tissue or organ, at the time the invention is practiced, the subject is presumably not a subject suffering from GVHD.  So then when or why is a given subject to be regarded as being a subject “in need thereof”?  The specification discloses only that the present invention provides methods for the treatment 
(d)	According to claim 21 the method comprises administering to a subject “an effective amount of” OKT3, but what effect must be achieved by the amount of OKT3 that is administered to a subject in the course of practicing the claimed invention?  According to the preamble the claimed invention is intended for use in treating graft versus host disease (GVHD), but the subject is not necessarily a subject afflicted by GVHD.  In fact, since it is only according to dependent claims that a transplanted tissue or organ is administered concurrently, before, or after the administration of a genetically modified cell, which according to claim 21 is administered subsequently to the administration of OKT3, it would seem that there is no reason that the subject, at the time the invention is practiced, is a subject that suffers from GVHD.  The method cannot be used to treat GVHD in a subject if the subject does not suffer from the disease.  Because the transplanted tissue or organ has not been administered to the subject at the time the invention is practiced by administering to the subject the “effective amount of” OKT3 it is would seem the subject is not a subject afflicted by GVHD.  Furthermore it is aptly noted that the transplanted tissue or organ is not necessarily allogenic – it might be an autologous transplant of bone marrow cells harvested and manipulated ex vivo for reinfusion into the subject – and therefore the administration of the transplanted tissue or organ may not cause GVHD to develop in the subject, even after its administration to the subject.  So then what effect is it that must be caused by the administration to the subject of “an effective amount of” OKT3?  The metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a 5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the 
This is a “new matter” rejection.
Claims 13-27 were added by the amendment filed June 8, 2018.  At page of the amendment Applicant has remarked that no new matter has been introduced by way of the newly added claims and indicates that support for the language of the claims is found throughout the specification as originally filed.
The claims added by the amendment are herein drawn to a method of promoting tolerance or treating graft versus host disease (GVHD) in a subject, the method comprising administering to a subject an effective amount of OKT3 prior to administering to the subject an effective amount of a cell genetically modified to express a CAR wherein the CAR comprises an antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain, wherein the antigen binding domain targets a B cell surface marker, thereby promoting tolerance or treating GVHD in the subject.
	The only disclosure that appears to be particularly pertinent is the disclosure found in lines 19-23 at page 29 of the specification:  “In a further embodiment, the cell compositions of the present invention are administered to a patient in conjunction with (e.g., before, simultaneously or following) bone marrow transplantation, T cell ablative therapy using either chemotherapy agents such as, fludarabine, external-beam radiation therapy (XRT), cyclophosphamide, or antibodies such as OKT3 or CAMPATH.”  This disclosure however does not describe the claimed invention, which does not comprise an active step of administering to a patient (subject) a disclosed cell composition of the invention in conjunction with bone marrow transplantation.  The claims are drawn to a method comprising the single active step of administering to a subject an effective amount of OKT3; the claims do not recite a step by which a cell composition is administered to the subject in conjunction with a bone marrow transplantation.  Thus, it is submitted that the language of the instant claims is not adequately supported by the disclosure in lines 19-23 at page 29 of the specification, even though the disclosure refers to the administration of OKT3 to a patient.
Therefore, since there is no other disclosure referring to OKT3 or the administration of OKT3 to a subject or patient, it would seem the newly added claims have introduced new subject matter that is not adequately embraced by the originally filed . 

13.	Claims 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention. 
In this instance, the claims are drawn to a method comprising administering to a subject an effective amount of OKT3 prior to administering to the subject an effective amount of a cell genetically modified to express a CAR wherein the CAR comprises an antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain, wherein the antigen binding domain targets a B cell surface marker, thereby promoting tolerance or treating GVHD in the subject.  This method however does not appear to be described by the specification6 and therefore it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.

14.	Claims 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
As explained in the above rejection, the claims are drawn to a method comprising administering to a subject an effective amount of OKT3 prior to administering to the 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Turning to another issue, the claimed invention comprises the step of administering to a subject “OKT3”, which according to the disclosure at page 29 (line 23) is an antibody.  Although the identity of this particular antibody cannot be ascertained, it is unclear if a cell line that produces an antibody having the exact structural and chemical identity of the antibody “OKT3” to which the claims are directed is known and publicly available or can be reproducibly isolated without undue experimentation.  This is in part because different clinics or laboratories may use the same clinical or laboratory designations to define completely distinct cell lines (e.g., hybridomas) and the antibodies produced thereby, which may or may not have the same binding specificity; but even then without access to a cell line producing “OKT3” or to the antibody itself, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make or acquire the antibody for use in practicing the claimed invention.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces 
M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.   
In addition it is noted that M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if it were known that Applicant was able to obtain the antibody in question from a given company prior to the filing date of the application that would not establish that upon issuance of a patent on the application that the antibody would continue to be accessible to the public.  
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that a cell line (e.g., a hybridoma) producing “OKT3 or the antibody itself is known and readily available from a commercial source for public use in practicing the claimed invention, the Office will accept the showing.  
M.P.E.P. § 2404.01 states:  

The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).

However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112, first paragraph  (see 37 C.F.R. 1.801-1.809).  
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an 
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

16.	Claims 13-27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application No. 20180258391-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claims are herein drawn to a method comprising administering to a subject an amount of OKT3.
U.S. Patent Application No. 20180258391-A1 (June et al.) teaches a method comprising administering to a human subject OKT3; see entire document (e.g., paragraph [0227]; and claims 2 and 8).
The claims recite the administration of OKT3 occurs prior to the administration of a genetically modified cell, but the claims do not recite a step by which the genetically modified cell is administered to the subject; therefore the method, as claimed, comprises only the single step of administering to a subject an amount of OKT3.7
Although the claims do not require any step be taken other than the administration 
Then, with particular regard to claim 13 and dependent claims, which are intended for use in promoting tolerance, it is aptly noted that June et al. discloses that in light of the observation of a relatively prolonged persistence of the CART19 cells expressing the CAR in the blood and bone marrow of the patient, it is likely that the CART19-cell-mediated elimination of normal B cells facilitated the induction of immunologic tolerance to the CAR (since the CART19 cells that express the single-chain Fv antibody fragment containing murine sequences were not rejected) (paragraph [0347]).  This disclosure seems to indicate that the method disclosed and claimed by the prior art is a method that “promotes tolerance” of the CAR and the genetically engineered CART19 cells expressing the CAR.  Even so, Applicant is duly reminded that the recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.8  In this instance, and especially given the fact that the preamble merely indicates the purpose or intended use of the invention, it is submitted that the claims are properly construed as being drawn to a method comprising the step of administering to a subject an amount of OKT3 and any disclosure of a method by the prior art comprising this same step is a disclosure that anticipates the claimed invention. 
With particular regard to claim 21 and dependent claims, which are intended for use in treating graft versus host disease (GVHD) in the subject, since it appears that the recitation by the preamble merely indicates the purpose or intended use of the invention, 
With regard to claims 19 and 26, each of which recites, “further comprising administering a peripheral blood stem cell transplantation to the subject after administering to the subject an effective amount of external-beam radiation therapy and/or an effective amount of an agent, but before administering to the subject a cell genetically modified to express a CAR”, it is not clear how the claims are intended to further limit the subject matter of the preceding claims, which are herein not drawn to a method comprising “administering to the subject an effective amount of external-beam radiation therapy and/or an effective amount of an agent”, per se, or which do not actually recite a step by which the practitioner administers to the subject a genetically modified cell expressing a CAR.  Nevertheless, if the “agent” referred to by claim 19 or claim 26 is to be understood to be a reference to OKT3, then, as noted above, June et al. teaches the administration of OKT3 to a subject a T cell comprising a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain, a transmembrane domain, a co-stimulatory signaling region and a CD3 zeta signaling domain, wherein OKT3 is administered to the subject before the administration of the T cell to the subject (see, e.g., claims 2 and 8).  Then, in paragraph [0227], June et al. discloses “subjects may undergo standard treatment with high dose chemotherapy followed by peripheral blood stem cell transplantation”.  Therefore, absent a showing of any difference, it is submitted that the disclosure by June et al. anticipates the claimed invention.
With regard to claims 14-18, 20, 22-25, and 27, per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id.  However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In this case, it would seem that each of the claims recites “wherein” clauses that qualify non-limiting elements recited by the preceding independent claims.  For example, according to claim 15 the genetically modified cell depletes B cells, but claim 13 recites only the single active step of administering to a subject an amount of OKT3.  Claim 13 does not require the practitioner of the claimed invention to administer to the subject a genetically modified cell that depletes B cells.

17.	Claims 13-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11).
	The claims are herein drawn to a method comprising administering to a subject an amount of OKT3.
Goldstein teaches a method comprising administering to a subject an amount of OKT3; see entire document (e.g., page 6).  Goldstein teaches OKT3 is administered in vivo to a subject to effectively block the activity of established killer T cells and that this is the mechanism by which the antibody blocks allograft rejection to promote tolerance of engrafted allogenic tissue (page 6).
Absent a showing of any difference, it is submitted that the disclosure by Goldstein anticipates the claimed invention.
For clarity, it is noted that although the claims recite the administration of OKT3 occurs prior to the administration of a genetically modified cell, but the claims do not recite a step by which the genetically modified cell is administered to the subject; therefore the methods, as claimed, comprise only the single step of administering to a subject an 9
Then, even though it is apparent that Goldstein teaches the administration of OKT3 to promote tolerance of engrafted allogeneic tissue, it is noted that while claims 13 and 21 are drawn to methods that are, respectively, intended for use in promoting tolerance and treating graft versus host disease (GVHD), Applicant is duly reminded that the recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.10  In this instance, and especially given the fact that the preamble merely indicates the purpose or intended use of the invention, it is submitted that the claims are properly construed as being drawn to a method comprising the step of administering to a subject an amount of OKT3 and any disclosure of a method by the prior art comprising this same step is a disclosure that anticipates the claimed invention. 
Finally, with regard to claims 14-18, 20, 22-25, and 27, per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id.  However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In this case, it would .


Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wunderlich et al. (Blood. 2014 Jun 12; 123 (24): e134-e144) teaches OKT3 can be used to prevent xenogeneic GVHD.
Saad et al. (Bone Marrow Transplant. 2017 Sep; 52 (9): 1241-8) reviews the subject of ex vivo T cell depletion to promote tolerance of allogeneic hematopoietic stem cell transplantations; Saad et al. teaches the use of OKT3 to cause T cell depletion of grafts.
Knop et al. (Leukemia. 2007 Aug; 21 (8): 1830-3) teaches the treatment of steroid-resistant acute GVHD with OKT3.

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	





slr
July 30, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        
        2 The term “OKT3” appears only once in the disclosure (see page 29, line 23).
        
        3 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        4 GVHD is understood to be a condition that might occur after an allogeneic transplant when the donor’s T cells (which are engrafted) view the patient’s healthy cells (the recipient or “host”) as foreign and attack and damage them.
        5 See M.P.E.P. § 2172 (II).
        6 See the reasons provided in the above “new matter” rejection why the only pertinent disclosure found in the specification is not adequately descriptive of the claimed invention to provide sufficient written support for the language of the claims.
        7 Actually the claims recite the administration of “an effective amount of” OKT3 but it cannot be ascertained what effect it is that must be achieved by the administration of this amount of OKT3 (see the above rejection of the claims under 35 U.S.C. § 112, second paragraph) and therefore the claims are herein construed as being drawn to a method comprising administering any amount of OKT3.
        8 M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  
        9 Actually the claims recite the administration of “an effective amount of” OKT3 but it cannot be ascertained what effect it is that must be achieved by the administration of this amount of OKT3 (see the above rejection of the claims under 35 U.S.C. § 112, second paragraph) and therefore the claims are herein construed as being drawn to a method comprising administering any amount of OKT3.
        10 M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).